Citation Nr: 0107285	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 430	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 decision of the Board of Veterans' 
Appeals (Board), which found that there was no clear and 
unmistakable error (CUE) in rating decisions issued in June 
1967 and August 1969, should be revised or reversed on the 
grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to March 
1967.

This matter comes before the Board based on a CUE motion as 
to the Board decision of April 15, 1998, which found that 
there was no CUE in rating decisions issued in June 1967 and 
August 1969 which denied service connection for a psychiatric 
disorder, variously diagnosed.


FINDINGS OF FACT

The April 1998 Board decision, which found that there was no 
CUE in the June 1967 and August 1969 rating decisions, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The April 1998 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In the April 1998 decision, the Board found that 
there was no CUE in the June 1967 and August 1969 rating 
decisions which denied service connection for a psychiatric 
disorder, variously diagnosed.  The Board noted that the 
veteran contended, in substance, that his PTSD disorder was 
intentionally misdiagnosed as a personality disorder so 
service connection for the disorder could be denied back in 
1967 and again in 1969.  Further, the veteran asserted that 
he had had the same psychiatric disorder, under various 
diagnoses, shown since active service, and that it was CUE 
for the Regional Office (RO) to deny service connection in 
the prior decisions of June 1967 and August 1969.  
Additionally, he felt that it was erroneous for the 
Department of Veterans Affairs (VA) not to give him a 
psychiatric examination prior to the 1967 and 1969 rating 
decisions.  He asserted that such examinations would have 
resulted in favorable rating decisions, and that the RO's 
failure to give him such examinations was CUE.

The record reflects that the April 1998 Board decision 
contained an accurate summary of the evidence that was on 
file at the time of the June 1967 and August 1969 rating 
decisions.  Moreover, the Board provided an accurate summary 
of the pertinent law, regulations, and precedent decisions of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") concerning CUE. 

In its analysis, the Board found, in pertinent part, that 

the rating judgment exercised in the June 
1967 and August 1969 decisions was 
adequately and fairly supported by a 
preponderance of the medical evidence 
considered.  The factual conclusions that 
he only had a personality disorder in 
June 1967 and did not have any 
psychiatric disorder traceable to active 
service in August 1969 were upheld by the 
weightier medical evidence of record at 
those times, respectively.

Regarding the veteran's contention that it was CUE for the RO 
not to give him an examination prior to the 1967 and 1969 
rating decisions, the Board found that 

[t]here [was] no indication of record 
that the accomplishment of a VA 
examination preliminary to either the 
June 1967 or the August 1969 rating 
decisions would have made any difference 
in the factual situation upon which those 
decisions were based.  Even so, the 
failure to conduct a VA examination would 
not be an acceptable reason for finding 
CUE in either decision.  

In making this finding, the Board cited to Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994).  With respect to this case, 
the Board noted that 

[t]he Court has held that a breach of a 
duty to assist cannot serve as a basis 
for a claim of CUE.  Specifically, the 
Court has explained that an incomplete 
record, factually correct in all other 
respects, is not clearly and unmistakably 
erroneous.  This is true even in a case 
where the cause of the record's 
incompleteness is the VA's breach of the 
duty to assist.  The VA's breach of the 
duty to assist cannot form a basis for a 
claim of [CUE] because such a breach 
creates only an incomplete rather than an 
incorrect record.

In his current CUE motion, the veteran asserts that the April 
1998 Board decision contained CUE in finding that the June 
1967 and August 1969 rating decisions did not contain CUE, 
because the RO failed to provide a compensation examination 
to verify psychiatric evaluation from military records.  He 
essentially contends that such an examination was warranted 
because he did not have any significant problems prior to his 
military service, and that this gave substantial credence to 
the contention that behavioral changes occurred and were 
aggravated by service in Vietnam.  Additionally, he maintains 
that the in-service diagnosis of personality disorder was not 
substantiated by verifiable and comprehensive psycho-social 
history, and, in an absence of those facts, the doctrine of 
reasonable doubt under 38 C.F.R. § 3.102 should be applied to 
the rating decisions of 1967 and 1969.  The veteran noted the 
fact that later psychological testing and subsequent 
diagnosis of PTSD as the primary diagnosis indicated that CUE 
occurred in the claim.  Moreover, it was noted that a rating 
decision issued in November 1968 identified the veteran's 
condition as an anxiety reaction.  The veteran asserted that 
this change in diagnosis from a constitutional or 
developmental abnormality to anxiety reaction, without an 
examination, created reasonable doubt.

In support of his CUE motion, the veteran submitted a May 
1998 statement from a private counseling therapist.  The 
counseling therapist noted that doubt was cast in the 
veteran's case by having two different diagnoses; that the 
military diagnosed him with personality disorder, while the 
civilian doctors stated that it was an anxiety disorder.  It 
was asserted that it is and was common practice to have an 
independent examination to confirm or discount variously 
diagnosed mental disorders, and that this was not done by the 
RO.  Also, it was noted that historical information on the 
veteran offered no basis or signs of neurotic behavior prior 
to having served in Vietnam.  It was further noted that many 
combat veterans had been misdiagnosed over the years with 
constitutional abnormalities when they did not conform to 
military expectations.  Further, the counseling therapist 
asserted that the doctrine of reasonable doubt needed to be 
applied in the veteran's case.


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403 set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).


Analysis.  In adjudicating whether the April 1998 decision 
was the product of CUE, the Board can only consider the 
evidence that was of record at the time of those decisions, 
and is bound by the law that was in effect at that time.  38 
C.F.R. § 20.1403(b)(1).  Thus, the Board cannot use the fact 
that the veteran was diagnosed with PTSD following the August 
1967 and August 1969 rating decisions to find that service 
connection should have been granted at that time.  Moreover, 
in the instant case, the Board is to determine whether there 
was CUE in the April 1998 decision, not in the prior rating 
decisions.

As mentioned above, in the April 1998 decision the Board 
accurately summarized the evidence that was of record at the 
time of the June 1967 and August 1969 rating decisions, as 
well as the law concerning CUE that was in effect at that 
time.  Further, the veteran does not contend otherwise.

The veteran essentially contends that it was CUE for VA not 
to accord him with a psychiatric examination prior to the 
June 1967 and August 1969 rating decisions, and that it was 
CUE for the Board not to find such error in the April 1998 
decision.  However, as correctly noted by the Board at the 
time of the April 1998 decision, a breach of the duty to 
assist does not constitute CUE.  Caffrey, supra; see also 38 
C.F.R. § 20.1403(d)(2).  

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit held in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), that a grave procedural error 
involving the duty to assist could vitiate the finality of 
the adjudication of a claim for service connection.  However, 
the Hayre case was issued after the April 1998 Board 
decision; it was not the law that was in effect at the time 
of this decision.  Moreover, in Simmons v. West, 14 Vet. App. 
84 (2000), the Court specifically held that the failure to 
carry out the duty to assist as alleged in that case (to 
provide a VA examination) could not be deemed to be such a 
grave procedural error as to vitiate the finality of the RO 
determination in question.  The Court distinguished the 
breach of duty to assist in Hayre, which consisted of failure 
to obtain existing government records, from breach of duty to 
assist by failure to afford VA examination, which merely did 
not create new evidence by providing such an examination.

Both the veteran and the private counseling therapist have 
asserted that the doctrine of reasonable doubt needs to be 
applied to his case.  However, the Board notes that the 
"benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) (and 
its implementing regulation of 38 C.F.R. § 3.102) does not 
apply in determining whether a prior Board decision was the 
product of CUE.  38 C.F.R. § 20.1411(a).  Moreover, this 
regulation conforms to the Court's holding in Russell v. 
Principi, 3 Vet. App. 310, 314 (1992), which held that the 
"benefit of the doubt" rule could never be applicable in 
cases of CUE; an error either undebatably exists or it does 
not.  In short, the law in effect at the time of the April 
1998 Board decision did not allow for the consideration of 
reasonable doubt in determining whether the 1967 and 1969 
decisions contained CUE.

To the extent the veteran's contentions constitute an attack 
on how the evidence was weighed at the time of the April 1998 
Board decision, as well as the prior rating decisions, it is 
noted that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3); see also Fugo, 6 Vet. App. at 44.

The Board notes that there has been a significant change in 
the law since the time the veteran filed his CUE motion.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  
However, it made no changes regarding the law and regulations 
concerning allegations of CUE in prior Board decisions.  
Accordingly, the Board concludes that the Veterans Claims 
Assistance Act of 2000 has no bearing on the decision herein.  
Furthermore, the veteran was advised of the regulations 
concerning CUE in prior Board decisions by correspondence 
dated in February 2000.

For the reasons stated above, the Board finds that the April 
1998 Board decision, which found that there was no CUE in the 
June 1967 and August 1969 rating decisions, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.  Consequently, 
the Board concludes that the April 1998 Board decision did 
not contain CUE, and, therefore, the CUE motion must be 
denied.


ORDER

Inasmuch as the April 1998 Board decision did not contain 
CUE, the CUE motion is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



